The plaintiff’s motion to dismiss the appeal from the Superior Court in Fairfield County at Stamford is granted by the court.
The defendant’s motion to amend her motion for appeal, filed November 10, 1977, from the Superior Court in Fairfield County at Stamford is denied by the court.
The defendant’s motion to amend the motion, filed November 10,1977, for an extension of time in which to file a finding in the appeal from the Superior Court in Fairfield County at Stamford is denied by the court.
The defendant’s “Motion to Amend Transcript Order” in the appeal from the Superior Court in Fairfield County at Stamford is denied by the court.
Catherine Cluck, pro se, in support of the motion.
Submitted December 5
decided December 14, 1977
The defendant’s motion, filed November 29, 1977, to oppose the plaintiff’s motion to dismiss the appeal from the Superior Court in Fairfield County at Stamford is denied by the court.